     Case 2:21-cv-00210-DBP Document 2 Filed 04/06/21 PageID.3 Page 1 of 8
Randall W. Richards (No. 4503)
Richards and Brown
938 University Park Blvd. #140
Clearfield, Utah 84015
Telephone: (801) 773-2080
Randy@richardsbrownlaw.com
Attorney for Darin Thomas


                       IN THE UNITED STATES DISTRICT COURT
                        STATE OF UTAH, NORTHERN DIVISION


 DARIN ACE THOMAS,                                           COMPLAINT AND JURY
                                                                  DEMAND
         Plaintiffs,

 vs.

 SHAUN SMITH, VERNAL POLICE
 DEPARTMENT, DUCHESNE                                    Case No. ____________________
 COUNTY ATTORNEY, ASSISTANT                              Judge: ______________________
 COUNTY ATTORNEY GRANT
 CHARLES, DUCHESNE COUNTY
 CLERK AND, JOHN DOES I-V, and
 JANE DOES I-V,

       Defendants.


       Plaintiffs by and through his attorney, and for their Complaint against Defendants –

SHAUN SMITH, VERNAL POLICE DEPARTMENT, DUCHESNE COUNTY

ATTORNEY, DUCHESNE COUNTY CLERK AND, JOHN DOES I-V, and JANE DOES I-

V,

                                 JURISDICTION AND VENUE

1.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343 over Plaintiffs’

cause of action arising under the Constitution of the United States and 42 U.S.C. § 1983 and

pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202. This Court has

supplemental jurisdiction over Plaintiffs’ causes of action arising under the Utah state law

pursuant to 28 U.S.C. § 1367.

2.     Venue lies in the United States District Court for the District of Utah because the events
      Case 2:21-cv-00210-DBP Document 2 Filed 04/06/21 PageID.4 Page 2 of 8

and omissions giving rise to Plaintiffs’ claims occurred in Duchesne County, Utah. 28 U.S.C. §

1391(b)(2).

3.      Defendants are subject to personal jurisdiction within this district.

                                              PARTIES

4.      Darin Thomas was and at all times pertinent has been a citizen of the United States and a

resident of the State of Utah.

5.      Defendant is Shaun Smith (Smith), in both his official and individual capacity, who was

a detective of Vernal City Police Department at the time of the incident. Upon information and

belief, Smith is a resident of Duchesne County, State of Utah.

6.      Defendant is Duchesne County (County), a political subdivision of the State of Utah. As

part of its corporate powers, and at all times relevant, the County directed and maintain the

Duchesne County Attorney and had interaction with and control over the Vernal Police

Department.

7.      Defendant Vernal Police Department, (Police Department), a political subdivision of the

state of Utah. That part of its corporate powers, and at all times relevant, the Police Department

employed and oversaw the action Smith.

8.      Defendant Duchesne County Attorney (County Attorney), a political subdivision of

Duchesne County directed and maintain the County attorney and all deputies thereunder and

oversaw the actions of all the deputies.

9.      Defendant Assistant County attorney Grant Charles (County Attorney)

10.     Defendant Duchesne County Clerk, a political subdivision of Duchesne County directed

and maintain the County Attorney.

11.     Defendants are persons under the meaning of 42 U.S.C. § 1983 and are located in this

judicial district.

                                   GENERAL ALLEGATIONS

1. On information and belief, Darin Ace Thomas was improperly arrested for two counts of
     Case 2:21-cv-00210-DBP Document 2 Filed 04/06/21 PageID.5 Page 3 of 8

     suspected Criminal Conspiracy with an underlying offense of Rape of a Child, two counts of
     Criminal Conspiracy with an underlying offense of Unlawful Sexual Activity with a 16-17-
     year-old, one count of suspected sexual solicitation and two counts of suspected sexual
     exploitation of a minor on May 5, 2018.
2. During the time leading up to this arrest, Smith, desiring to manufacture evidence of child
     sexual abuse, through force and coercion enlisted the help of Thomas’ part-time girlfriend.
3. Smith eventually took over the girlfriends text message account, and began an elaborate
     scheme of setting Mr. Thomas up for various sexual crimes.
4. On occasion Smith, utilizing the girlfriends text message account would suggest that Mr.
     Thomas have sexual interaction with underaged girls, to which Thomas refused and tried to
     change the topic. Smith would also offer to send nude pictures of minors, again to which
     Thomas refused and tried to change the topic.
5. Eventually Smith, using text message statements taken out of context, and completely
     manufacturing other supposed statements, filed an affidavit of probable cause claiming that
     Mr. Thomas had conspired to commit the offense of rape of a child, conspiracy to engage in
     unlawful sexual activity with a 13 to 14-year-old, sexual solicitation, and sexual exploitation
     of a minor.
6. Thomas was arrested specifically by officer Shaun Smith of the Vernal Police Department
     for these charges.
7.   The Duchesne County attorney’s office, relying upon the probable cause affidavit of Smith,
     and with deliberate indifference ignoring this past conduct of a similar nature filed first-
     degree felony charges against Mr. Thomas based upon these allegations.
8. The newspaper and other new services obtained information from an affidavit of probable
     cause which was incorrect and intentionally deceitful. Upon information and belief Shaun
     Smith drafted and submitted the affidavit of probable cause knowing that it was false and
     contained numerous incorrect statements.
9. As a result of the probable cause affidavit Mr. Thomas was arrested, and was held in custody
     without bail based on the probable cause statement for 11 days until the court changed the
     bail to $100,000. He was able to post the $100,000 bail.
10. Mr. Thomas was forced to retain an attorney, and the attorney requested a preliminary
     hearing on the charges. Shaun Smith was called to testify continued in his faults and deceitful
     claims against Mr. Thomas.
11. The majority of the more serious charges were dismissed by the District Court who heard the
     preliminary hearing testimony on or about December 19, 2018, while the final matter was
     continued and set for a jury trial.
     Case 2:21-cv-00210-DBP Document 2 Filed 04/06/21 PageID.6 Page 4 of 8

12. The final matter was ultimately dismissed on April 24 2019.
13. Due to the nature of the allegations against Mr. Thomas, the newspaper published a very
     damaging reports and he lost his job at the school district with the loss of approximately
     $70,000 a year. Additionally his privately owned construction company D Thomas
     construction company took a significant financial hit due to the bad publicity of the false
     allegations.
14. The Vernal Police Department as well as the Duchesne County Attorney’s Office was aware
     that Officer Shaun Smith had on numerous previous occasions disregarded the constitutional
     rights of other individuals and in deliberate indifference to their constitutional rights had
     manufactured sex abuse type charges with no evidence.
15. In keeping with his history of this regard to the constitutional rights of Mr. Thomas and in
     deliberate indifference to Mr. Thomas’s constitutional rights, Smith manufactured evidence
     against Mr. Thomas swore under oath that this evidence was accurate.
16. Several of these cases made the press, and based upon this information the City of Vernal,
     the Vernal Police Department and the Duchesne County Attorney’s Office were put on notice
     of Officer Smith’s deceitful behavior while employed as a police officer.
17. Despite the prior notice of his deliberate indifference to citizen’s constitutional rights, the
     Vernal Police Department continued to employ Officer Smith and allowed him to make
     unfounded charges of the vilest nature.
                                    FIRST CAUSE OF ACTION

        Deliberate Indifference to Mr. Thomas’s 5th and 14th amendment rights to due
                          process (Cognizable under 42 U.S.C. §1983)

1.      Plaintiffs adopts by reference all preceding paragraphs.

2.      Defendants had a duty police officers and officers of the court to ensure that a citizens

due process rights are followed.

3.      Defendants, Smith and Police Department, breached their sworn duties and were

deliberately indifferent to Thomas’ 5th and 14th Amendment Constitutional Rights to due

process by manufacturing evidence of the vilest nature and swearing to the accuracy of that

evidence under oath. These defendants knew or should have known that utilizing manufactured

and perjured statements of child sexual abuse would result in the arrest, incarceration, and

destruction of the reputation of Mr. Thomas, would cost him his job working for the school
     Case 2:21-cv-00210-DBP Document 2 Filed 04/06/21 PageID.7 Page 5 of 8

district, and would result in significant financial loss and in all probability result in his

incarceration for a mandatory 15 to life sentence in prison.

4.      As a direct and proximate result of defendants’ deliberate indifference, Thomas was

charged with first-degree felony child sexual abuse charges as described above, was arrested,

forced to hire an attorney at a cost of over $40,000, and lost his job and future employment

possibilities due to the malicious and false accusations.

5.      Accordingly, plaintiff seeks compensation in an amount to be determined at trial for the

financial loss, the irreversible loss of his reputation, and the irreversible loss of his income.

Further, due to the egregious nature of defendants indifference and reckless distraught for his

constitutional rights and potentially the life of Thomas, plaintiff seeks punitive damages against

said Defendants.


                                  SECOND CAUSE OF ACTION

      Conspiracy to Deprive Constitutional Rights in Violation of the 5th, 8th and 14th
      Amendments Constitutional Depravation of Constitutional Rights Pursuant to 42
                     U.S.C. §1983 (Cognizable under 42 U.S.C. §1983)

6.      Plaintiffs adopts by reference all preceding paragraphs.

7.      As a direct and proximate result of Defendants’ actions, inactions, and/or deliberate

indifference, Mr. Thomas was deprived of his rights in violation of the 5th and 14th Amendment

to the United States Constitution and 42 U.S.C. §1983, i.e., he was deprived of his liberty and

property without due process of law.

8.      Smith, working in conjunction with the police department and in deliberate indifference

the constitutional rights of Thomas, conspired and reached an agreement amongst themselves to

frame Plaintiff for the manufactured crimes as set forth above, and thereby deprive Plaintiff of

his constitutional rights, all as described in the various Paragraphs of this Complaint.

9.      Independently, before and after the holding of the preliminary hearing, each of the

Defendants further conspired, and continued to conspire, to deprive Plaintiff of exculpatory
      Case 2:21-cv-00210-DBP Document 2 Filed 04/06/21 PageID.8 Page 6 of 8

materials to which he was lawfully entitled and which would have led to his more timely

exoneration of the false charges as described in the various Paragraphs of this Complaint.

10.     In this manner, the Defendant Smith, acting in concert with other unknown co-

conspirators, including persons who are not members of the Vernal Police Department, have

conspired by concerted action to accomplish an unlawful purpose by an unlawful means.

11.     In furtherance of the conspiracy, each of the co-conspirators committed overt acts and

was an otherwise willful participant in joint activity.

12.     As a direct and proximate result of this conspiracy referenced above, Plaintiff's rights

were violated, and he suffered financial damages, as well as severe emotional distress and

anguish, as is more fully alleged above.

13.     The misconduct described in this Count was undertaken with malice, willfulness, and

reckless indifference to the rights of others. The misconduct described in this Count was

undertaken pursuant to the policy and practice of the Vernal Police Department in the manner

described more fully in preceding paragraphs, and was tacitly ratified by policy-makers for the

defendants Duchesne County and Duchesne County Attorney with final policymaking

authority.

                                   THIRD CAUSE OF ACTION

       Malicious Prosecution in Violation of Utah State Laws and the Utah Constitution
        5th and 14th Amendments Constitutional Depravation of Constitutional Rights
               Pursuant to 42 U.S.C. §1983 (Cognizable under 42 U.S.C. §1983)


14.     Plaintiff adopts by reference all preceding paragraphs.

15.     In the manner described above, during the constitutional violations described Smith,

because plaintiff to be subjected to judicial proceedings for which there was no probable cause.

These judicial proceedings were instituted and continued maliciously, resulting in injury and all

such proceedings were terminated in plaintiff’s favor in a manner indicative of innocence.

16.     The defendant Smith and Police Department identified above accused plaintiff of

criminal activity knowing those accusations to be without probable cause, and they made
      Case 2:21-cv-00210-DBP Document 2 Filed 04/06/21 PageID.9 Page 7 of 8

statements to prosecutors with the intent of exerting influence to institute and continue the

judicial proceedings.

17.     Additionally statements were made by Smith regarding plaintiff’s alleged crimes which

were made that were knowingly false and perjured. In doing so the defendants fabricated

evidence and withheld exculpatory information.

18.     The misconduct described in this Count was undertaken with malice, willfulness, and

reckless and delivered indifference to the plaintiff’s rights.

19.     As a result of this misconduct, plaintiff sustained and continues to sustain injuries

including financial, injury to reputation, and pain-and-suffering from the action of defendants.

20.     The acts and conduct of Smith, the Police Department, and the County Attorney as set

forth were extreme and outrageous. The defendant officers intended to cause, or were in

deliberate indifference and reckless disregard the probability that their conduct would cause

severe financial, emotional distress, and other damages as set forth above.

21.     Accordingly, plaintiff seeks compensation in an amount to be determined at trial for the

financial loss, the irreversible loss of his reputation, and the irreversible loss of his income.

Further, due to the egregious nature of defendants indifference and reckless distraught for his

constitutional rights and potentially the life of Thomas, plaintiff seeks punitive damages against

said Defendants.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs requests this court enter judgment against Defendants, and

each of them and provide the following relief:

          a. Compensatory and special damages in whatever amount, exclusive of costs

              and interest, that Plaintiffs is found to be entitled;

          b. Punitive/exemplary damages against Defendants in whatever amount,

              exclusive of costs and interest, that Plaintiffs is found to be entitled;

          c. For interest and costs as allowed by law;
Case 2:21-cv-00210-DBP Document 2 Filed 04/06/21 PageID.10 Page 8 of 8

     d. For attorney fees, pursuant to 42 U.S.C. § 1988; and

     e. Such other and further relief as the court deems appropriate.

   DATED this 5th day of April 2021.

                                               /s/ Randall W. Richards
                                               Randall W. Richards
                                               Attorney for Defendant
